DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on February 14, 2022 is acknowledged.

Claim Objections

Claim 7 objected to because of the following informalities:  The fifth line of the claim has the unnecessary number “266”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the second electronic component" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 does not recite the use of a second electronic component. For examination purposes, any electrical component that is protrusion portion is protruding towards will meet the limitation of this claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al, US Patent Application 2016/0079171.

700 including at least one dielectric layer P1, PN, and at least one circuit layer M1, Mx, in contact with the dielectric layer; and a first electronic device 310 or 302 electrically connected to the wiring structure, and the first electronic device having a first surface (labeled “A” below), a second surface (labeled “B” below) and at least one lateral side surface (labeled “C” below) extending between the first surface and the second surface, wherein the first electronic device includes a first active circuit region (labeled 304 and/or labeled “D” below) and a first protrusion portion (labeled “E1”  and “E2” below), the first protrusion portion protrudes from the at least one lateral side surface of the first electronic device, and a portion of the first active circuit region is disposed in the first protrusion portion (see figure 3 below).


    PNG
    media_image1.png
    362
    1116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    1040
    media_image2.png
    Greyscale


via 312 or 308  in figure 3).

Regarding claim 3, Yeh teaches the first protrusion portion (labeled E1) of the first electronic device protrudes toward the second electronic device 312 or 306 (figure 3).

Regarding claim 4, Yeh teaches a second electronic device 310 or 302 electrically connected to the wiring structure (since Yeh teaches three electrical components in figure 3).

Regarding claim 16,Yeh teaches a manufacturing method, comprising: (a) providing a wiring structure 700, wherein the wiring structure includes at least one dielectric layer P1, PN and at least one circuit layer M1, Mx, in contact with the dielectric layer; (b) providing at least one first electronic device 310 or 302; and (c) electrically connecting the at least one first electronic device to the wiring structure, wherein the first electronic device includes a first active circuit region (labeled 304 and/or labeled “D” above) and a first protrusion portion (labeled “E” above), the first protrusion portion protrudes from the at least one lateral side surface of the first electronic device, and a portion of the first active circuit region is disposed in the first protrusion portion (see figure 3 above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh as applied to claim 4 above, and further in view of Moon et al, US Patent 7,919,871.

Regarding claim 5, Yeh fails to teach, wherein the second electronic device has a first surface, a second surface and at least one lateral side surface extending between the first surface and the second surface, and includes a second active circuit region and a second protrusion portion, wherein the second protrusion portion protrudes from the at least one lateral side surface  of the second electronic device, and a portion of the second active circuit region is disposed in the second protrusion portion.

However, Moon teaches the use of multiple stacked dies 100 and 800 on a wiring structure 702 in figures 8 and 9, which is conventionally done in the art to form electronic components with improved circuitry reliability. The reference of Moon then teaches the second electronic device has a first surface (labeled “F” below), a second surface (labeled “G” below), and at least one lateral side surface (labeled “H” below), extending between the first surface and the second surface, and includes a second 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon with that of Yeh because multiple stacked dies are placed on  a wiring structure as a means of forming electronic components with improved circuitry reliability.


    PNG
    media_image3.png
    244
    829
    media_image3.png
    Greyscale


Regarding claims 6, Moon teaches the portion of the second active circuit region is electrically connected to the wiring structure (figure 7).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al, US Patent Application 2016/0079171.

left side of figure 3) and a second portion (right side of the figure 3), Yeh fails to teach a thickness of the first portion greater than a thickness of the second portion.

However, it has been held that the thicknesses of the first and second protrusion portions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thicknesses of the first and second protrusion portions claimed and the Prior Art shows each protrusion portion as being equal, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the first and second protrusion portions the device of Yeh.

The specification contains no disclosure of either the critical nature of the claimed thicknesses of the first and second protrusion portions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

Claims 7-12 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899